13 N.Y.3d 891 (2009)
2009 NY Slip Op 91238
921 N.E.2d 605
893 N.Y.S.2d 838
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
DONALD McKINNON, Appellant.
Motion No: 2009-1330
Court of Appeals of New York.
Submitted December 7, 2009.
Decided December 15, 2009.
Motion for assignment of counsel and waiver of the Rules of Practice of the Court of Appeals granted only to the extent that Stanley E. Neustadter, Esq., Cardozo Law School, Criminal Appeals *892 Clinic, 55 Fifth Ave., New York, NY 10003 assigned as counsel to the appellant on the appeal herein.